Harvey, J.
(dissenting). We respectfully dissent. It is the strong public policy of this State not to lightly set aside a decedent’s last will (Rohan, 1986 Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 17B, EPTL 3-1.1 [1988 Pocket Part], at 29). Decedent’s will was duly executed, acknowledged and attested to by two subscribing witnesses. Prior to executing the will, a medical doctor performed a "mental status” examination on decedent. The doctor testified at trial that decedent performed the test satisfactorily. The attorney who drafted the will, who could have knowingly testified as to whether decedent was aware of the nature of his estate, predeceased decedent. The sister with whom decedent lived and who was thus most likely to have known and understood decedent’s mental ability also died before trial. *48Decedent was a combat veteran of World War II who suffered service-connected psychological injury. Despite the apparent personality disorder resulting from his military service and the speculative testimony regarding the effect of this on his competency, the jury found that decedent understood the nature and consequences of his will, knew the natural objects of his bounty, was of sound mind and memory and competent to dispose of his estate. None of these findings are disputed.
It is, of course, well established that factors to be considered in determining testamentary capacity include (1) whether the testator understood the nature and consequences of executing a will, (2) whether he knéw the nature and extent of his property, and (3) whether he knew the natural objects of his bounty and his relations with them (see, e.g., Matter of Kumstar, 66 NY2d 691, 692). While a court must look to these factors when considering capacity (supra; Matter of Slade, 106 AD2d 914, 915), they are "but rough guides” and each case must be decided upon its particular facts and circumstances (2B Warren’s Heaton, Surrogates’ Courts § 186-c [1] [c], at 32-238 [6th ed]; see, Matter of Horton, 26 Misc 2d 843, affd 13 AD2d 506). These factors are not the exclusive criteria to be considered and the relative importance of the factors will vary according to the particular facts. Thus, the fact that a decedent’s will was based upon a mistaken idea as to the extent of his property did not mandate that the will be denied probate (see, In re Jones’ Will, 85 NYS 294, 296; see also, Matter of Santamorina, 213 NYS 2d 555). Similarly, testamentary capacity was found and a will admitted to probate even where the decedent did not know the natural object of his bounty (see, Matter of Arnold, 200 Misc 909, affd 282 App Div 670).
Less mental acuity is required to execute a will than any other legal instrument (Matter of Safer, 19 AD2d 725, 726; Matter of Coddington, 281 App Div 143, 146, affd 307 NY 181). In our view, it is speculative to conclude that decedent did not know the nature and extent of his property merely because a bank managed his funds. The true nature of decedent’s disability was not made clear at trial. It was generally agreed that he was a shy, retiring and nonassertive person who generally did what others suggested. Apparently, he was content to have the bank manage his pension funds and pay his bills. But it was also apparent that he knew the source of the funds and that he knew who to go to when he needed more than the spending money that he received each month.
The facts of the case at bar are in sharp contrast to Matter *49of Delmar (243 NY 7), one of the few reported cases where evidence regarding a decedent’s knowledge of the extent of his property was found important. In Delmar, an examination of the provisions of the will revealed that the decedent’s inability to appreciate the extent of her property resulted in more than half of her vast estate not being provided for in the will. That case involved a death-bed will by a woman unable to recall the disposition of her property by a prior will and who believed that she was disposing of her entire estate by the provisions of her death-bed will. She believed this despite her attorney’s adamant statements to her that she was not providing for a significant portion of her estate. Both her attorney and a doctor who witnessed the conversation testified to these facts at the trial. It is evident that upon the facts in the Delmar case, the decedent’s failure to appreciate the extent of her property was highly relevant to the ultimate determination of testamentary capacity.
Here, decedent adequately expressed to the attorney who drafted his will a plan which disposed of his entire estate. The manner in which the will was drafted evidenced his capacity. The bequests were made to his nearest relatives and the percentages reflected the involvement each had had in his life. He gave more to Lorena and Roy, the two siblings who took an active part in his life, and left 3% of his estate to each of his remaining brothers and sisters. There were no specific bequests. The entire will was drafted in the same manner as a residuary clause, one of the purposes of which is to serve as a "catch-all” to dispose of unforeseen assets (39 NY Jur 2d, Decedents’ Estates, § 991, at 548). Under these circumstances, the value of decedent’s estate was of limited relevance to the issue of capacity. Nevertheless, the residuary nature of the dispositions was consistent with the liquid nature of decedent’s assets. Similarly, the small percentages left to the siblings other than Lorena and Roy indicate that he was aware of the extent of his estate.
As stated above, we believe, upon the facts and circumstances of this case, that petitioners adequately established that decedent understood the nature and extent of his property. Respondents failed to submit any relevant evidence to the contrary and thus the issue should not have been submitted to the jury (see, Matter of Kumstar, 66 NY2d 691, supra). In Matter of Kumstar (supra), a case in which the Court of Appeals recited the traditional guidelines for determining testamentary capacity, the court went on to overrule a jury *50verdict denying probate which had been unanimously affirmed by the Appellate Division. The Court of Appeals specifically found that there had been insufficient evidence to submit the case to a jury for a determination as to testamentary capacity. Yet, in that case, among other things, the decedent had been ill for a considerable period of time and she was rushed to the hospital shortly after executing her will. She died a few days later. Further, the will irrationally placed money in trust for her closest friends and relatives—all of whom were of advanced age—while there was no evidence of any meaningful relationship between her and the ultimate beneficiaries. Upon review of the record, we conclude no greater issue of fact was created in the instant case than was present in Kumstar. We would therefore reverse the decree, and grant the petition to admit the will to probate.
Kane, J. P., and Mikoll, J., concur with Levine, J.; Main and Harvey, JJ., dissent and vote to reverse in an opinion by Harvey, J.
Decree affirmed, without costs.